Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 02/03/2022 with claims 1-20  are pending in the Application and claims 13-20 withdrawn from consideration as directed to non-elected invention and claims 9-12 withdrawn from consideration as directed to non-elected Species.
	Upon review and examination, generic claim 1 is deemed allowable and Applicant has amended  independent claim 9 to depends and has all the limitation of the allowable generic claims 1,  Claims 9 and claims 10-12 that depend on claim 9 are rejoined and allowed.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- -Cancels withdrawn non-elected claims 13-20 --
 
Reason for allowance
 
 
3.	Claims 1-12 are allowed.

None of the references of record teaches or suggests the claimed MICROELECTRONICS PACKAGE having the limitations:
--"an inductor structure having a magnetic core at least partially within the dielectric and extending at least between the first conductor layer and the second conductor layer, wherein the inductor structure comprises a conductor within the first and second conductor layers that extends a length horizontally within the magnetic core, and wherein, over at least a majority of the length, the conductor extends a height vertically within the magnetic core between the first conductor layer and the second conductor layer, and wherein one or more vias extend within the dielectric adjacent to the magnetic core between the first conductor layer and the second conductor layer. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Song et al. (US 2014/0246753) discloses  a  High Quality Factor Inductor Implemented In Wafer Level Packaging (WLP)


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897